PER CURIAM.
Gary Gieseke appeals a final judgment of dissolution of marriage and post-judgment contempt order; Haydee Gieseke cross appeals the final judgment. Recognizing that reasonable people could differ as to the propriety of the trial court’s rulings, we find no abuse of discretion in the equitable distribution of the parties’ assets or in the trial court’s award of attorney’s fees. We therefore affirm the final judgment. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Shaw v. Shaw, 334 So.2d 13 (Fla.1976); Gellman v. Wolf, 424 So.2d 972 (Fla. 3d DCA 1983); Hartley v. Hartley, 399 So.2d 1126 (Fla. 4th DCA 1981). We also affirm the contempt order. See Bowen v. Bowen, 471 So.2d 1274 (Fla.1985); Cobb v. Cobb, 399 So.2d 479 (Fla. 1st DCA 1981); Gersten v. Gersten, 281 So.2d 607 (Fla. 3d DCA 1973); §§ 61.1301, 181, Fla. Stat. (Supp.1984).
AFFIRMED.
BASKIN, NATALIE, PEARSON, DANIEL S., and FERGUSON, WILKIE D., JR., Associate Judges, concur.